Citation Nr: 1742421	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-45 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder.

2. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1979 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Veteran appeared at Board videoconference hearing before a now retired Veterans Law Judge (VLJ) in connection with his appeal.  While the Veteran was afforded the opportunity for a new hearing before a different VLJ who would ultimately decide the case, he Veteran declined and asked that the claim be considered based on the evidence of record.

In March 2016, the Board remanded these issues for further development.  The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  The issue is now back before the Board for adjudication.


FINDINGS OF FACT

1.	The Veteran does not have a diagnosis of PTSD that has been linked to a verified in service stressor event. 

2. The Veteran does not have a diagnosis of major depressive disorder that has been linked to a verified in service stressor event.

3.	The Veteran does not have an acquired psychiatric disorder that initially manifested during service, is otherwise etiologically related to service, or is caused or aggravated by his service connected disabilities.



CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disability, to include PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2004); 38 C.F.R. §§ 3.303, 4.130, Diagnostic Code 9411 (2016).

The criteria for the establishment of service connection for an acquired psychiatric disability, to include major depressive disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2004); 38 C.F.R. §§ 3.303, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304 (f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304 (f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

Under 38 C.F.R. § 3.304 (f)(3) (2015), when the Board cannot conclusively establish whether a personal assault stressor occurred, the Board may request a medical opinion to address the issue and determine: (1) whether the evidence, to include any in-service or post-service behavior changes, indicated that the Veteran's claimed sexual assault occurred, and (2) whether the Veteran's psychiatric symptomatology meets the DSM-IV criteria for PTSD based on a credible, verified stressor.  See 38 C.F.R. § 3.303 (f) (VA may submit evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf, be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After review of the evidence of record, the Board finds that the requirements for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder are not met.  

PTSD

The Veteran's March 2012 mental health intensive case management notes, reflect that the Veteran was diagnosed with severe and persistent mental illness, which included, but was not limited to: schizophrenia, bipolar disorder, major affective disorder, or severe post-traumatic stress disorder.  The November 2015 medical record indicate
 PTSD on the Veteran's problem list.  The Veteran maintains that his condition is related to service.  He has proffered lay statements and testimony regarding multiple stressor incidents.  To wit, the Veteran reported that his unnamed friend shot the Captain with an M-16, that terrorists bombed an embassy on his first day in Germany at the Spinelli barracks, that he saw his friend was on the front page of Jet Magazine hanging from a tree, as a result of a lynching by the KKK, that his girlfriend was killed in an automobile accident, that he was rejected to reenter active military service, that he witnessed a friend get killed in a head-on collision, he witnessed his friend steal a vehicle, and go in to the river in Germany and drown, and that each of these events caused him stress.  Additionally, the Veteran offered supporting testimony at his November 2015 Board hearing.

In a March 2016 rating decision, the Board remanded the issue of acquired psychiatric disorder, to include PTSD, for an examination and opinion.  

VA treatment records indicate that there is some discrepancy over the Veteran's psychiatric diagnosis, however, in April 2016, the Veteran was provided a VA examination.  The examiner definitively diagnosed the Veteran with Antisocial Personality Disorder.  The examiner indicated that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria.  

The examiner explained that a personality disorder arises from a multifactorial, developmental process and is in place by late adolescence/ early adulthood.  This disorder was therefore in place prior to the Veteran's entry into military service.  He further opined, that the course of the disorder is consistent with the natural progression of the disorder.  The examiner indicated that there is no rational basis to identify a nexus or relationship to military service either generally or based upon any single event or combination of events described.  

The Veteran maintains that he has PTSD.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue of his psychological condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran attributes his depression to PTSD, he is not medically qualified to address such a question.  Therefore, while the Veteran associates his PTSD symptoms to his in-service injury, he is not considered medically qualified to address such a complex question.

Additionally, while the Veteran has submitted numerous stressor statements concerning many different events, both during and following service, he has not provided names or dates and the JSRRC has been unable to confirm all of these events.  

The April 2016 examiner indicated he did not agree with the diagnosis of anxiety disorder, depression or PTSD.  The examiner did not find sufficient evidence to support a diagnosis of PTSD.  He explained that a small minority of records show a diagnosis related to PTSD. 

Regarding the allegation of a military sexual assault, the examiner stated that it is less likely than not that the evidence available at this time constitutes markers that have been identified under COVA for the occurrence of a MST incident.  The examiner further explained that it is beyond the scope of the psychologist's practice to determine whether a specific event occurred during a Veteran's active military service because the question regarding whether there is sufficient evidence to substantiate the claim that a sexual assault incident occurred, is a legal question, not a clinical one.  He further opined, unless an individual actively seeks help, and any complaint or services received while active military are documented, only egregious or repeated behavioral disruptions or signs of emotional impairment are likely to result in formal documentation; the absence of so-called behavioral markers in a Veteran's C-File, including STRs, is not evidence that an MST or personal assault did not occur in service.  

There are no behavioral-emotional sequelae specific or uniquely related to military sexual assault or personal assault.  He did state, even if the Veteran is given all possible benefit of the doubt and the occurrence of a stressor is conceded, the Veteran's current mental health diagnoses of antisocial personality disorder is not (0%) related to such stressor.

The examiner indicated that the Veteran's mental health diagnosis cannot be attributed causally to any single factor.  Accordingly, there is no rational basis to identify any causal relationship between the Veteran's reported history of sexual assault and his personality disorder.  Further, the examiner noted that the Veteran's antisocial personality disorder did not begin during active service and is not related to his active service.

Regarding personality disorders, the examiner clarified that personality disorders arise from a multifactorial, developmental process and are in place by late adolescence/early adulthood.  He stated that this disorder was therefore in place prior to the Veteran's entry into the military and began prior to military service.  He further expounded, stating, the course is consistent with the natural progression of the disorder.  Thus, the examiner stated, he had no rational basis to identify a nexus or relationship to military service generally or based on any single event or combination of events therein.

The December 2009 research and discovery results demonstrate that the evidence provided from the Veteran is insufficient to corroborate any of the reported stressors listed above.  The history from the April 2016 VA examination, indicates that several of the stressors remain unverified, including; a bomb going off at the embassy in 1981 or 1982, seeing a man he knew run his car into a pole (while sitting on a bus), his girlfriend being killed, and seeing a man he knew that had been hanged by the klu klux klan in a Jet magazine.  

The examiner explained that the presence of documented behavioral problems during military service does not in itself indicate that a specific event (such as sexual assault) took place, because an individual may act out due to a variety of reasons unrelated to the incident in question, such as substance use, characterological traits or other psychiatric pathology, or general disregard for authority.  Furthermore, an individual motivated to behave deceptively could fabricate symptoms and make complaints that might be well documented in service records, later to be deemed behavioral markers of a stressor.

The examiner explained that the Veteran's self-reporting regarding the onset of his substance use history, its precipitating factors, and its course are inconsistent, as noted in the review of records outlined.  The examiner reported that it is non-suggestive of a mark of MST under COVA, because if the onset of the Veteran's substance abuse symptoms was due to a stressful event, then it would be expected that there would be a convergence across the Veteran's history of reporting the onset of his substance use concerns.  The examiner explained that the Veteran's reporting spans multiple years and is therefore unlikely to be associated as a response to a particular event.  

The April 2016 examiner noted, that even giving the Veteran all possible benefit of the doubt and the occurrence of a stressor conceded, that the Veteran's current mental health diagnosis of antisocial personality disorder is not related to that stressor.

The Veteran explained that antisocial disorder is a personality disorder that arises from a multifactorial, developmental process and it is place by late adolescence or early adulthood.  It cannot be attributed causally to any single factor.  As such, there is no rational basis to identify any causal  relationship between the Veteran's reported history of sexual assault and his personality disorder.

The examiner stated that the Veteran's mood symptoms are better explained by his personality disorder.  He did not agree that a diagnosis of major depressive disorder or depression was appropriate.

He explained, that while treatment providers diagnosed the Veteran with depressive symptoms, PTSD, and other conditions, the evidence does not demonstrate that the mood components are episodic in nature and in addition to the Veteran's feelings of sadness, pessimism and dysphoria, the Veteran also has a pervasive and rigid pattern of irritability, particularly when his goals are thwarted.  The examiner expounded that this is far more suggestive and better explained by a
personality disorder, than a mood spectrum diagnosis, such as depressive disorder.  In this sense, the Veteran's depressive disorder symptoms are, according to the examiner, subsumed by his larger personality and character style.

The examiner opined, the Veteran's anxiety symptoms are best captured as an aspect of his overall personality in character style.  These do not constitute a separate and distinct diagnosis; rather, they appear to arise when the Veteran's goals are thwarted or when there are likely to be negative consequences for a variety of behaviors, which are inconsistent with his environmental, legal, or institutional expectations.  Thus, the examiner did not concur that a separate and distinct diagnosis of anxiety disorder is supported or was supported as a rational explanation for the Veterans mental health difficulties.

It is noted, the Veteran is dealing with anger and resentful about his childhood physical abuse and stated that he experienced some mental health symptoms as a result of it.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71  (1993).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board has carefully reviewed the evidence of record, including the lay evidence, consisting of statements by the Veteran, as well as the medical evidence of record.  Upon review of the record, the Board finds that the weight of the evidence, to include lay and medical evidence, does not establish that the claimed stressor event occurred during the Veteran's active duty service.  The record does not show any objective evidence of sexual assault.  Furthermore, the October 2002 clinic examiner noted the Veteran did not report military sexual trauma.  

Here, the Board accords great probative value to the opinion of the April 2016 VA medical examiner.  As discussed above, the Veteran has made numerous statements regarding the source of his alleged in-service trauma, as well as the history of his drug and alcohol abuse. The April 2016 VA opinion addresses these  issues.  The April 2016 VA examiner reviewed the claims file, discussed the evidence of record, interviewed the Veteran, and provided medical opinions supported by a well-reasoned rationale.  

As indicated above, the April 2016 examiner did not find sufficient evidence to support a diagnosis of PTSD.  To the extent that he has a diagnosis of personality antisocial personality disorder, personality disorders are not diseases or injuries within the meaning of applicable legislation (see 38 C.F.R. § 3.303 (c)).  For the reasons discussed above, the Board finds the evidence of record weighs against a finding that the Veteran has PTSD or that the Veteran suffered a sexual assault while in service.

The evidence of record does not indicate the Veteran served in combat at any point during active duty service.  In cases such as this, where there is no combat service, the Veteran's assertions of in service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the Veteran must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.

The medical evidence shows treatment for PTSD, and a mood disorder, secondary to polysubstance abuse, however, the records do not indicate that PTSD is related to military service.  The Board considered the lay statements submitted however, as noted above, a lay person, is competent to report observable symptomatology, they lack the medical training and expertise necessary to provide a probative opinion on the medically complex issue of his psychological condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran's lay statements or buddy statements are not sufficient to establish a nexus between his current diagnosis and an in-service event.  Because the evidence does not indicate that either the Veteran, or the witnesses, who provided buddy statements, have the appropriate training, experience, or expertise to provide a medical opinion concerning an acquired psychiatric disability, they are not competent to comment on the etiology of his acquired psychiatric disorder.  The competent medical evidence outweighs the Veteran's unsubstantiated lay statements regarding etiology.  The physician's opinion must be given greater weight.  There is not enough evidence to establish a nexus between the Veteran's current antisocial personality disorder diagnosis and an in-service incurrence or aggravation of a disease or injury.  Therefore, the third element of a service connection claim has not been satisfied.

Major Depressive Disorder

The Veteran has extensive medical records regarding the treatment of his psychiatric disorder(s).  The November 2009 primary care note, indicates the Veteran had a diagnosis of polysubstance dependence and depressive disorders, while the December 2009 nursing notes indicate a diagnosis of depressive disorder.  As noted above, the April 2016 examiner diagnosed the Veteran with antisocial personality disorder.  The examiner explained that major depressive disorder and depression are the same diagnosis.  The Veteran's medical records include a past history of depressive disorder.

The examiner opined that the Veteran's mood symptoms are better explained by his personality disorder.  He therefore, did not agree that the previous diagnosis of major depressive disorder or depression was appropriate.  The examiner explained that while treatment providers have diagnosed the Veteran with depressive
symptoms, PTSD, and other conditions, are best captured as a rigid and stable mood component of his overall personality structure.  He concluded that the Veteran's depressive disorder symptoms are subsumed by his larger personality and character style.  He stated that the Veterans anxiety symptoms are better explained by his personality disorder.  Thus, he did not concur that a diagnosis of anxiety disorder or depression was appropriate.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder, to include PTSD, and major depressive disorder are related to service.  Accordingly, service connection for an acquired psychiatric disability, to include post-traumatic stress disorder, and acquired psychiatric disability, to include major depressive disorder are denied.  38 C.F.R. § 3.303, 3.304, 3.310, 4.125.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive disorder is denied.



____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


